Exhibit HAZARDOUS SUBSTANCES INDEMNITY AGREEMENT This HAZARDOUS SUBSTANCES INDEMNITY AGREEMENT (the "Agreement") is made as of July 16, 2008, by VALCENT PRODUCTS INC. a corporation organized under the laws of Alberta, Canada ("Valcent"), VALCENT USA INC., a Nevada corporation, VALCENT MANUFACTURING, LTD., a Texas limited partnership, VALCENT MANAGEMENT LLC, a Nevada limited liability company, VERTIGRO ALGAE TECHNOLOGIES LLC, a Texas limited liability company, and VALCENT PRODUCTS EU LIMITED, a corporation organized under the laws of the United Kingdom, each with an address Valcent Products Inc., Suite 1010 - 789 West Pender Street, Vancouver, British Columbia, Canada V6C 1112 (jointly and severally, the "Borrower"), for the benefit ofPLATINUM
